907 F.2d 1141Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Marcos RONDON, Defendant-Appellant.
No. 89-5469.
United States Court of Appeals, Fourth Circuit.
Submitted April 12, 1990.Decided June 8, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CR-89-116-JFM)
Fred Warren Bennett, Federal Public Defender, Michael T. Citaramanis, Assistant Federal Public Defender, Baltimore, Md., for appellant.
Breckinridge L. Willcox, United States Attorney, Hollis Raphael Weisman, Assistant United States Attorney, Hyattsville, Md., for appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Marcos Rondon appeals his conviction of possession of a controlled substance.  21 U.S.C.A. Sec. 844(a) (West Supp.1990).  He contends that evidence seized incident to his arrest should have been suppressed because the arrest was not supported by probable cause.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm Rondon's conviction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid the decisional process.  Fed.R.App.P. 34(a)(3);  Loc.R. 34(a).


2
AFFIRMED.